HALL, Circuit Judge:
I. BACKGROUND
This case is a part of a longstanding conflict within the East Ramapo School District (the “District”) in Rockland County, New York. The Plaintiffs-Appellees (“Student-Plaintiffs”) are students who are currently enrolled in the District’s public school system. They allege that a majority of the East Ramapo School District Board (“School Board”) are of the Orthodox/Ha-sidic Jewish faith or are sympathetic to the interests of the Orthodox/Hasidic Jewish community (“Board Defendants”).1 The Student-Plaintiffs claim that over the last decade the Board Defendants have siphoned money out of the public school system and into yeshivas and other religious organizations for the benefit of the Hasidic children’s religious education and the Board Defendants’ shared religious community. The Student-Plaintiffs allege that the Board Defendants have promoted the Hasidic Jewish faith in violation of the First Amendment to the United States Constitution by (1) systematically funding Hasidic schools with public monies by manipulating the Individuals with Disabilities Education Act (“IDEA”) settlement process, (2) providing preferential treatment to Hasidic Institutions when they attempted to sell and lease two school buildings, and (3) buying religious books with public money and loaning the books to Hasidic schools.
IDEA SETTLEMENT PROCESS
Pursuant to both .federal and state law, school districts are required to provide students with disabilities a free and appropriate public education. School districts are required to create an individualized education program (“IEP”) for each student with a disability. 20 U.S.C. § 1414(d). Each such student is entitled to receive an IEP that is individually tailored to meet the student’s specific needs. Each school district has a Committee on Special Education (“CSE”) that is tasked with comprehensively evaluating each student to identify the student’s individualized special education needs and annual goals. Parents may work with the CSE in order to facilitate a school placement and IEP that satisfies the school district and the family. If a parent disagrees with the CSE’s placement determination, the parent has the right to an Impartial Hearing. See 20 U.S.C. § 1415. If, however, parents choose unilaterally to send their child to private school without completing the Impartial Hearing process, the parent does not have a right to receive tuition reimbursement from the state or the school district. See 20 U.S.C. § 1412. In any case, the school district and parents may be reimbursed by the state and federal government for any special education placement in a private school that is approved by the CSE. See 20 U.S.C. § 1411.
The StudenL-Plaintiffs assert that over the past several years an increasing number of students purportedly eligible for special education services in the District have been placed in private religious schools for the ostensible purpose of providing those students with required services under the IDEA. The Student-Plaintiffs allege that the Board Defendants have an unwritten agreement with Hasidic parents by which any Hasidic student who is eligible for an IEP will be placed in a religious school if the Hasidic parents simply write a letter to the Board disagreeing *192with the public school CSE placement and requesting a private school placement.2 The Board Defendants then pass a private placement resolution in lieu of an Impartial Hearing and reimburse the parents for the tuition of the private placement. Because the IDEA settlements occur prior to the Impartial Hearing, the district is not statutorily entitled to reimbursement from the state or federal government. The Student-Plaintiffs allege that the Board Defendants knew or should have known before affirming the IDEA settlement agreements that appropriate non-religious school placements were available and were or would have been proposed by the CSE. The Studenb-Plaintiffs allege that by manipulating the IDEA settlement process, the Board Defendants diverted funds away from the public schools in the District and into the Hasidic religious institutions.
In the spring of 2010, the Office of Special Education of the New York State Education Department (“NYSED”) conducted a monitoring review to ensure that the District’s policies, procedures, and practices regarding the placements of students with disabilities were consistent with the requirements of federal and state laws and regulations. NYSED determined that the District had violated a number of regulations and had engaged in a practice of placing students with disabilities in private schools when appropriate placements were available in public facilities. NYSED ordered the District to take remédial action that included ordering the CSE to reevaluate and revise the placement recommendations of the students placed in private schools that lacked the proper documentation.
In February 2012, after NYSED conducted a follow-up monitoring review of the District’s private school special education placements to ensure that the deficient practices had been successfully changed, NYSED determined that the District had failed to implement the recommended changes. As a result, NYSED withheld reimbursement, thereby costing the District millions of dollars.
REAL ESTATE TRANSACTIONS
In April 2009, the School Board closed Colton Elementary School. The School Board then leased Colton to the Hebrew Academy for Special Children (“HASC”) and Congregation Bais Malka, a synagogue, for a period of five years. For three of those five years, the School Board allegedly did not increase the rent and repeatedly allowed HASC to pay rent late.3 In preparing to sell the property, the School Board hired Valuation Plus, Inc. to appraise Colton. Valuation Plus valued the property at $6.6 million. The Town of Ra-mapo Real Property Assessment lists Col-ton’s market value at just under $12 million. On May 25, 2011, the School Board agreed to sell Colton to HASC and Bais Malka for $6.6 million.
In April 2009, the School Board also closed the Hillcrest School and hired Valuation Plus, Inc., to appraise the property. Valuation Plus appraised Hillcrest at $5.9 million. After issuing a Request for Proposals and .receiving a number of bids from local Hasidic institutions, the School Board received a second appraisal from Appraisal Group International that valued Hillcrest at $3.24 million. The Town of Clarkstown *193estimated Hillcrest’s value at $11 million, and a separate third-party appraiser valued the property at $13.9 million. The District accepted Congregation Yeshiva Avir Yakov’s $3.1 million bid. On August 31, 2010, the New York State Commissioner of Education prohibited the sale from closing, and the Congregation began leasing the property instead. On June 6, 2011, the Commissioner officially set aside the sale.
TEXTBOOK PURCHASES
Beginning in 2011, the Studenh-Plain-tiffs allege, the Board Defendants ordered or condoned the ordering of non-secular books that reflected traditional values and stories rooted in the Jewish tradition. The books include titles that contain obvious Jewish themes such as: I Keep Kosher, Let’s Go to Shull, and Why Weren’t You Zisha and Other Stories. The Board Defendants then loaned these books to students attending local yeshivas.
THE LAWYER: ALBERT D’AGOSTINO
In November 2009, the School Board replaced its previous general counsel with Albert D’Agostino. D’Agostino previously gained a reputation for representing the Lawrence Union Free School District’s Board of Education, which has political and demographic traits similar to those of the East Ramapo School District. The majority of board members on the Lawrence Board of Education are alleged to have been practitioners of the Orthodox Jewish religion, whose children attended private yeshivas. The Student-Plaintiffs allege that, both in this case and in the Lawrence School District, D’Agostino devised an IDEA settlement scheme in order to divert public money into private religious schools. Upon commencing work in East Ramapo, D’Agostino is alleged to have billed the District at a significantly higher hourly rate than the School Board’s previous counsel. According to the plaintiffs Complaint, at School Board meetings D’Agostino has exhibited an extremely combative and alienating style that has offended and antagonized the community members who are opposed to the School Board’s actions.
II. PROCEDURAL HISTORY
Three groups of plaintiffs brought the underlying lawsuit: (1) the Student-Plaintiffs, (2) former students, and (3) taxpayer plaintiffs. These plaintiffs collectively sued four groups of defendants: current school board members, former school board members, the school board’s lawyer Albert D’Agostino,4 and the East Ramapo School District.5
The underlying lawsuit asserted ten different claims, alleging various violations of common law, state statutes, federal statutes, and the United States Constitution. The district court dismissed, for failure to state a claim, all of the claims except those asserting violations of the Establishment Clause.6 The district court also dismissed all of the former students’ claims for lack of standing. The remaining plaintiffs amended their complaint alleging under 42 U.S.C. § 1983 that the Defendants collectively promoted the Hasidic Jewish faith, in *194violation of the First Amendment by (1) systematically funding Hasidic schools with public monies through the manipulation of the IDEA settlement process, (2) providing preferential treatment to Hasidic institutions when they attempted to sell and lease two school buildings, and (3) buying religious books with public money and loaning the books to religious schools. The plaintiffs seek an injunction, monetary damages, and attorneys’ fees.
Responding to the Amended Complaint, the defendants then collectively moved for judgment on the pleadings, asserting, among other things, that they were entitled to absolute and qualified immunity and that the Student-Plaintiffs lacked standing. The district court determined that the defendants were not entitled to either absolute or qualified immunity and that the Student-Plaintiffs had standing. The district court also dismissed all of the plaintiffs’ § 1983 Establishment Clause claims for equitable relief against all the former Board Defendants because those defendants were no longer on the Board and an equitable judgment against them could not redress any of the plaintiffs’ injuries.7 In addition, the district court dismissed the Taxpayer-Plaintiffs’ claims for damages, determining that the Taxpayer-Plaintiffs could only be entitled to declaratory and injunctive relief. The Taxpayer-Plaintiffs are not a party to this interlocutory appeal, their claims are not before us, and their suit is currently proceeding in the district court.
The district court certified to this court for interlocutory appeal under 28 U.S.C. § 1292(b) its decision that the Student-Plaintiffs had standing to bring an Establishment Clause claim. We granted the Defendants’ petition for interlocutory appeal to address two issues: whether the Student-Plaintiffs have standing and whether the Defendants are protected by absolute or qualified immunity. Because we conclude that the Studenf-Plaintiffs do not have standing to pursue their claims under the circumstances of this case, we address only the standing issue.
III. DISCUSSION
The Student-Plaintiffs allege that the Defendants’ unconstitutional actions contributed to the defunding of the public school system, which in turn injured the Student-Plaintiffs by depriving them of educational opportunities and by damaging their psychological and mental well-being. For the reasons that follow we hold that the Student-Plaintiffs lack standing to assert their Establishment Clause claims because they are only indirectly affected by the conduct alleged to violate the Establishment Clause.
We review de novo a district court’s decision regarding plaintiffs’ standing.. Chabad Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Comm’n, 768 F.3d 183, 191 (2d Cir.2014). At the pleading stage, we “accept[ ] all well-pleaded allegations in the complaint as true and draw[] all reasonable inferences in the plaintiffs favor.” Bigio v. Coca-Cola Co., 675 F.3d 163, 169 (2d Cir.2012) (internal quotation and alteration omitted). In rebutting a motion to dismiss, “[t]he party invoking federal jurisdiction bears the burden of establishing” the elements of standing “with the manner and degree of evidence required.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
*195Article III of the United States Constitution limits the jurisdiction of federal courts to “Cases” or “Controversies.” U.S. Const, art. Ill, § 2. The purpose of Article III is to limit federal judicial power “to those disputes which confine federal courts to a role consistent with a system of separated powers and which are traditionally thought to be capable of resolution through the judicial process.” Valley Forge Christian Coll. v. Ams. United For Separation of Church and State, Inc., 454 U.S. 464, 472, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982) (quoting Flast v. Cohen, 392 U.S. 83, 97, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968)). “One element of the case-or-controversy requirement is that plaintiffs must establish that they have standing to sue.” Keepers, Inc. v. City of Milford, 807 F.3d 24, 38 (2d Cir.2015) (internal quotation omitted). Three elements comprise the “irreducible constitutional minimum,” Lujan, 504 U.S. at 560, 112 S.Ct. 2130, of Article III standing: “(1) an injury in fact, (2) a sufficient causal connection between the injury and the conduct complained of, and (3) a likelihood] that the injury will be redressed by a favorable decision,” Susan B. Anthony List v. Driehaus, — U.S. -, 134 S.Ct. 2334, 2341, 189 L.Ed.2d 246 (2014) (internal quotations omitted). To be sufficient for purposes of standing, an injury must be “an invasion of a legally protected interest which is (a) concrete and particularized ... and (b) actual or imminent, not conjectural or hypothetical.]” Lujan, 504 U.S. at 560, 112 S.Ct. 2130 (internal quotations, citations, and footnote omitted). In determining standing, we focus on “the party seeking to invoke federal jurisdiction, rather than the justiciability of the issue at stake in the litigation.” Fulani v. Bentsen, 35 F.3d 49, 51 (2d Cir.1994).
In addition to analyzing these standing requirements, we have “adverted to a ‘prudential’ branch of standing,” Lexmark Int'l, Inc. v. Static Control Components, Inc., — U.S. -, 134 S.Ct. 1377, 1386, 188 L.Ed.2d 392 (2014), which embodies “judicially self-imposed limits on the exercise of federal jurisdiction,” Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 11, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004) (internal quotation omitted) abrogated on other grounds by Lexmark, 134 S.Ct. at 1387. Prudential standing encompasses the rule against the adjudication of generalized grievances, the rule prohibiting plaintiffs from asserting the rights of third parties, and the rule barring claims that fall outside “the zone of interests to be protected or regulated by the statute or constitutional guarantee in question.” Valley Forge, 454 U.S. at 474-75, 102 S.Ct. 752 (internal quotation omitted). Although characterized as “prudential,” these concerns relate to the elements of Article III standing. See Lexmark, 134 S.Ct. at 1387 n.3; Lance v. Coffman, 549 U.S. 437, 439, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007) (per curiam).
As relevant to the Student-Plaintiffs’ claims before us, the First Amendment declares that “Congress shall make no law respecting an establishment of religion.” U.S. Const, amend. I. This mandate has been made “wholly applicable to the States by the Fourteenth Amendment.” Sch. Dist. of Abington Tp., Pa. v. Schempp, 374 U.S. 203, 215, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963). Litigants asserting an Establishment Clause claim against a State or municipal defendant must, like all civil litigants, demonstrate standing. See Sullivan v. Syracuse Hous. Auth., 962 F.2d 1101, 1107 (2d Cir.1992). Our jurisprudence has developed three distinct theories of standing entitling an individual to pursue a claim that the Establishment Clause has been violated: (1) taxpayer, (2) direct harm, and (3) denial of benefits. Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 129-30, 131 S.Ct. 1436, 179 L.Ed.2d 523 (2011). These three theories evolved out of the unique context in which *196plaintiffs bring Establishment Clause claims and have come into existence because Establishment Clause injuries, by their nature, can be “particularly elusive.” Saladin v. City Milledgeville, 812 F.2d 687, 691 (11th Cir.1987). The unconstitutional promotion of religion often injures no particular individual any more than any other individual. That is, unlike most litigated injuries, the harm is often inherently generalized. See Valley Forge, 454 U.S. at 475, 102 S.Ct. 752. Thus, these specific theories of standing developed in response to the concerns that gave rise to our prudential standing jurisprudence, and they have evolved to allow only particular types of Establishment Clause injuries to be adjudicated.
Here, the Student-Plaintiffs’ sole argument is that, they have standing under a direct exposure theory to assert that the Defendants violated the Establishment Clause and directly injured them.8 Altman v. Bedford Cent. Sch. Dist., 245 F.3d 49, 72 (2d Cir.2001) (“[Standing to assert an Establishment Clause claim may rest ... on the plaintiffs direct exposure to the challenged activity.”). We therefore address only whether the Studenf-Plaintiffs have sufficiently pleaded a basis demonstrating their direct exposure to the unconstitutional establishment of religion.9
In order to establish direct exposure standing, the Student-Plaintiffs must allege that they are “directly affected by the laws and practices against which their complaints are directed.” Schempp, 374 U.S. at 224 n.9, 83 S.Ct. 1560. In delineating between a direct effect and an indirect effect of a challenged governmental act, i.e. the directness of a plaintiffs injury, we are guided by our Establishment Clause jurisprudence. A review of our precedent reveals that direct exposure cases tend to occur in two different contexts: 1) the plaintiff is exposed to and affected by a law that on its face establishes religion (“religious law” cases) or 2) the plaintiff is exposed to and affected by a religious expression or message sponsored or promoted by the government, (“expression” cases).10 Under the religious law line of cases, a religious law’s prohibition or mandate is grounded in or at least significantly influenced by a “religious” tenet or principle (e.g., the sinfulness of consuming alcohol) and directly and immediately injures the plaintiffs economic well-being.11 *197See Larkin v. Grendel’s Den, Inc., 459 U.S. 116, 118, 103 S.Ct. 505, 74 L.Ed.2d 297 (1982) (plaintiff was denied a liquor license because of store’s proximity to a church, thus resulting in economic loss); Torcaso v. Watkins, 367 U.S. 488, 489-90, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961) (plaintiff was prohibited from holding office in Maryland because he refused to swear that he believed in God); Two Guys From Harrison-Allentown, Inc. v. McGinely, 366 U.S. 582, 592, 81 S.Ct. 1135, 6 L.Ed.2d 551 (1961) (plaintiff was prosecuted for violating blue laws and was. prohibited from selling goods on Sunday). Under these cases, the plaintiffs challenged a facially religious law that was causing personalized economic harm. See McGowan v. State of Maryland., 366 U.S. 420, 430-31, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961) (“Appellants here concededly have suffered direct economic injury, allegedly due to the imposition on them of the tenets of the Christian religion. We find that, in these circumstances, these appellants have standing to complain that the statutes are laws respecting an establishment of religion.”).
In “expression” cases, by comparison, the plaintiffs injury is not economic. The injury often occurs when a plaintiff comes into contact with, or is exposed to, a government-promoted expression of religion. These exposures usually occur in public spaces, see Van Orden v. Perry, 545 U.S. 677, 682, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005) (plurality op.) (plaintiff challenging a display of the Ten Commandments outside the Texas State Capitol), or in public schools, see Engel v. Vitale, 370 U.S. 421, 423, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962) (plaintiff challenging a state program of daily classroom prayer). The injury in an “expression” case can be difficult to distill because the basis for the injury is simply exposure to a state-sponsored religious message. Cooper v. U.S. Postal Service, 577 F.3d 479, 489 (2d Cir.2009) (“Standing is often a tough question in the Establishment Clause context, where the injuries alleged are to the feelings alone. This is often the case in religious display cases where the fact of exposure becomes the basis for injury and jurisdiction.”). Because this injury is often elusive, the connection between the plaintiff and the challenged action — i.e. the “exposure” — must be direct and immediate in order to satisfy the requirement that the plaintiff have a “direct and personal stake in the controversy.” Sullivan, 962 F.2d at 1107.
Synthesizing these several types of cases, we can conclude that a plaintiff will have direct exposure standing in at least the following circumstances: when (1) a plaintiff is personally constrained or otherwise subject to control under a governmental policy, regulation, or statute grounded in a “religious” tenet or principle (e.g., a statute that directly precludes plaintiff from conducting business on Sunday); or (2) a plaintiff is personally confronted with a government-sponsored religious expression that directly touches the plaintiffs religious or non-religious sensibilities. In both situations, it is a plaintiffs interaction with or exposure to the religious object of the challenged governmental action that gives rise to the injury. Thus, a plaintiff is “directly affected,” Schempp, 374 U.S. at 224 n.9, 83 S.Ct. 1560, as opposed to indirectly affected, by *198an unconstitutional governmental action when a plaintiffs injury arises out of plaintiffs immediate and personal confrontation with the object of that governmental action — most commonly a government-sponsored religious expression or a governmental policy, statute, or regulation grounded in a “religious” tenet or principle.
The Student-Plaintiffs argue that their claims fall within the direct exposure line of cases because they are “directly affected” by the Defendants’ unconstitutional acts. Schempp, 374 U.S. at 224 n.9, 83 S.Ct. 1560. They contend that the unconstitutional IDEA settlement payments reduce the size of the District’s budget, which directly affects the quality of the education they receive.12 Specifically, the Studenb-Plaintiffs allege that in “order to fund their unconstitutional diversion of public resources to the yeshivas and religious education, the Defendants have significantly cut spending on programs fundamental to the operation of the public schools,” Joint App’x at 1081, and that the Defendants have decreased the number of “advanced classes, [Board of Cooperative Educational Services] programs, teachers, and guidance counselors” available to the Studenb-Plaintiffs, id. at 1073. Additionally, Defendants are alleged to have “eliminated all assistant prineipals[;] [ ] extracurricular activities^] such as art and music[;] and the Students with Interrupted Formal Education (SIFE) program, which ensure[s] that immigrant students achieve their full potential [] and do not significantly lag behind their peers.” Id. In sum, the Student-Plaintiffs allege that in order unconstitutionally to fund religious education the Defendants have defunded the educational services upon which the Student-Plaintiffs rely. As a result of this transfer of resources, authorized or promoted by the Defendants, the Student-Plaintiffs have “performed below their peers in state-mandated academic examinations,” id. at 1075, and “are experiencing academic harm and will continue to experience harm to their academic careers,” id. at 1033.
We are presented here with a novel theory of liability that the Student-Plaintiffs seek to couch in terms of an Establishment Clause violation. The allegations of injury in this case, however, preclude their fitting within the type of “direct exposure” injury that our jurisprudence has heretofore regarded as flowing from an Establishment Clause violation. The Stu-denh-Plaintiffs are neither alleging that they are subject to a religiously infused law that prohibits them from learning, see Epperson v. Arkansas, 393 U.S. 97, 100, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968), nor alleging that they are confronted by a government-sponsored religious message, see Engel, 370 U.S. at 423, 82 S.Ct. 1261. The Student-Plaintiffs lack standing because they do not allege that their injuries were caused by a personal exposure to and confrontation with the object of the governmental action they challenge — the alleged IDEA settlement scheme.
Instead, as described above, the Stu-denh-Plaintiffs allege that they were deprived of educational services because public funds, which otherwise would have been available to them, were diverted to an unconstitutional purpose. Contrary to their *199assertion the Student-Plaintiffs have not been “directly affected” by the payment of the IDEA settlements in support of religious institutions; they have only been indirectly affected. Schempp, 374 U.S. at 224 n.9, 83 S.Ct. 1560 (emphasis added). This is so because the alleged harm — the deprivation of educational services — is merely incidental to the IDEA Settlement disbursements themselves. It does not arise out of the Student-Plaintiffs’ personal interaction with the IDEA Settlement process. The Student-Plaintiffs’ injury is too far removed, too attenuated, from the alleged unconstitutional component of the act of funneling public monies to support the advancement of Orthodox Hasidic Jewish schools to constitute the type of injury cognizable and compensable as the result of an Establishment Clause violation. We hold, therefore, that the Student-Plaintiffs do not have standing to assert an Establishment Clause violation.
We have not found a case, and the Student-Plaintiffs do not point to one, where an appeals court has recognized their theory of direct exposure — where the plaintiffs’ exposure is the loss of a favored governmental service or benefit caused, in part, by a diversion of public resources away from such service or benefit to support a preferred religion. This is unsurprising. The Student-Plaintiffs’ injury arises out of being enmeshed in an underfunded school system, not out of being directly exposed to the alleged unconstitutional IDEA Settlements themselves. An alleged causal connection between the underfunding of the school district’s budget and the alleged unconstitutional expenditures is insufficient to give rise to a direct injury. To hold otherwise would impermissibly expand the concept of direct exposure to include injuries that are unrelated to the challenged governmental act but which flow in fact from a government’s decision to fund one program or service at the expense of another.13 This is a theory of indirect injury and recognizing it would allow plaintiffs who are only incidentally affected by a challenged governmental expenditure to assert Establishment Clause claims.14 Viewing this injury as a direct exposure to an Establishment Clause violation is foreclosed by our jurisprudence. See Schempp, 374 U.S. at 224 n.9, 83 S.Ct. 1560; Winn, 563 U.S. at 142, 131 S.Ct. 1436.
We fully recognize that the Student-Plaintiffs are not disinterested parties; they undoubtedly have an interest in how the District allocates its funds. Their interest, however, is similar to that of any other individual who is affected by the District’s budget, regardless of whether that person *200is an employee, a student, a vendor, a taxpayer, or a citizen. Because the Student-Plaintiffs’ theory of injury is premised on the allegations that reducing the funds available to meet the District’s budget affects them as beneficiaries of the budget, the Student-Plaintiffs have suffered an injury that is common to all individuals who are affected by the budget.15
We note that the Studenfi-Plaintiffs’ claims, as pleaded, are not that the students were directly exposed to a school system that is increasingly segregated based on religion, in part because of the alleged IDEA settlement conspiracy. See e.g., Southside Fair Hous. Comm. v. City of New York, 928 F.2d 1336, 1342 (2d Cir.1991) (finding sufficient, for standing purposes, allegations that the plaintiffs’ neighborhood “ha[d] become increasingly and substantially segregated on racial and religious grounds, with a large proportion of the Latino and African-American population being displaced to neighborhoods outside the Area,” as “[t]hey live[d] in the very neighborhood where the disputed land sales took place and claim[ed] that they [were] being displaced by the creation of an exclusive white Hasidic enclave”). The Student-Plaintiffs have abandoned their Equal Protection claim and, other than in a passing reference to increasing school segregation, they do not assert that experiencing a segregated school system contributes to their injury. Nor do the Student-Plaintiffs claim that they have “standing on the ground that they have incurred a cost or been denied a benefit on account of their religion.” Winn, 563 U.S. at 130, 131 S.Ct. 1436. The Student-Plaintiffs claim that their injury arises solely out of the District’s lack of funds and is premised solely on their enrollment in the District’s schools.16 This attenuated rela*201tionship among the alleged, unconstitutional expenditure, the District’s budget, and the Student-Plaintiffs’ enrollment in the District’s schools is insufficient to confer standing because the alleged unconstitutional expenditure has an effect on the Student-Plaintiffs’ education that is only indirectly and incidentally related to the unconstitutionality of the expenditure.
For the reasons articulated above, we hold that the Student-Plaintiffs lack standing to assert an Establishment Clause claim against the Defendants. It is therefore unnecessary to decide whether the Defendants are entitled to absolute or qualified immunity because our decision with respect to standing renders this issue moot.17 See Morris-Hayes v. Bd. of Educ. Of Chester Union Free School Dist., 423 F.3d 153, 159 (2d Cir.2005) (finding it unnecessary to decide whether defendants were entitled to qualified immunity when the court dismissed the claims on separate grounds).
IV. CONCLUSION
We have considered the Student-Plaintiffs’ remaining arguments and find them to be without merit. We REVERSE the district court’s decision and REMAND with instructions to dismiss the Studenb-Plaintiffs’ claims against all defendants.

. Student-Plaintiffs further assert in their briefs that Board Defendants’ children do not attend the District’s schools. We do not consider this allegation, which appears for the first time in their brief. See Kleinman v. Elan Corp., 706 F.3d 145, 153 (2d Cir.2013) (citing Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir.1998) for the proposition that "a party may not amend pleadings through a brief”).


. The Student-Plaintiffs allege that the placements occurred at three ethnically, racially, and religiously homogenous schools: Rock-land Institute for Special Education, Kiryas Joel (an out of District public school with a substantial Hasidic student population), and Hebrew Academy for Special Children.


. The Student-Plaintiffs concede that the tenants eventually paid the District all of the back rent that they owed.


. The Student-Plaintiffs do not bring claims against D’Agostino with respect to the religious textbook purchases.


. The plaintiffs originally brought the underlying suit on behalf of the East Ramapo School District; due to the nature of the claims, however, the magistrate judge ordered the District to intervene on behalf of the defendants.


.The district court initially allowed the New York state law claim for unlawful gift of public funds to move forward but later dismissed this claim as well.


. The district court also dismissed the Student-Plaintiffs’ claims against former board member Nathan Rothschild for the claims relating to the Colton School transaction and the religious book purchases because he was not on the board at the time these transactions had taken place.


. The term "direct exposure” arises out of our jurisprudence construing the direct harm theory of standing under the Establishment Clause, and our use of the term “direct exposure” here includes all theories of direct harm. See Altman v. Bedford Cent. Sch. Dist., 245 F.3d 49, 72 (2d Cir.2001).


. As noted above, the plaintiffs who have asserted standing as taxpayers are proceeding in the district court to advance their Establishment Clause claims. The Student-Plaintiffs are not among the taxpayers group that is continuing to challenge the constitutionality of the Defendants' actions. If the taxpayer plaintiffs succeed in proving their claims, they will be entitled to an injunction. In this respect, we note that the primary difference between the Student-Plaintiffs’ claims and the taxpayer claims is that, by structuring their claims under a direct exposure theory, the Student-Plaintiffs are not limited to injunctive relief and are able to seek damages.


. Although many of the "religious law” cases do not use the term "direct exposure,” these cases are similar to the "expression” cases in that both types of cases involve plaintiffs being confronted directly by the challenged action — either religion-infused laws or religious messages.


. To the extent that the Defendants argue the Student-Plaintiffs lack standing because their injury is not religious in nature, see Smith v. Jefferson Cty. Bd. of Sch. Comm'rs., 641 F.3d 197 (6th Cir.2001) (en banc), we note that standing to assert a violation of the Establishment Clause is broader than standing with respect to Free Exercise Clause claims. See Schempp, 374 U.S. at 224 n.9, 83 S.Ct. 1560; Altman, 245 F.3d at 72. Impor*197tantly, unlike claims under the Free Exercise Clause, nonreligious and economic injuries are sufficient to establish standing under the Establishment Clause. See McGowan v. State of Maryland, 366 U.S. 420, 430, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961) (recognizing standing for an Establishment Clause claim where the "[alppellants ... concededly have suffered direct economic injury”). We therefore discern no requirement that an Establishment Clause injury must implicate a plaintiff's religious sensibilities in order for a plaintiff to establish standing to assert such a cláim.


. We are skeptical that the Student-Plaintiffs have alleged a causal connection between the real estate transactions or the religious book purchases and their educational injury because the real estate sales were never finalized and the religious book purchases had a de minimis effect on the District’s budget. Regardless, our analysis of the Student-Plaintiffs’ standing in relation to their IDEA Settlement claims applies with equal force to the real estate transactions and religious book purchases because, to the extent that these actions affect the District’s budget, the relationship between the District's budget and the educational injury is the same.


. Similarly, if we were to recognize that the Student-Plaintiffs have direct exposure standing here, then there would be little need for separate and distinct standing requirements for taxpayers, see Winn, 563 U.S. at 142, 131 S.Ct. 1436 (explaining that a plaintiff must pay taxes and challenge a budgetary expenditure in order to establish taxpayer standing), because essentially all individuals, regardless of whether they pay taxes, are affected by changes in the government’s budget and would therefore have standing to challenge any government expenditure — a result eschewed by our standing jurisprudence, see e.g., Altman, 245 F.3d at 74- (rejecting the view that an act committed by a paid municipal employee constitutes an expenditure for purposes of conferring taxpayer standing because "[njearly all governmental activities are conducted or overseen by employees whose salaries are funded by tax dollars” such that conferring "taxpayer standing on such a basis would allow any municipal taxpayer to challenge virtually any governmental action at any time”).


. The district court’s previous ruling in this case dismissing the Student-Plaintiffs’ Establishment Clause claims for lack of standing to challenge the School Board’s administration of Title I and Title III programs at religious schools because the Student-Plaintiffs were not directly exposed to the alleged unconstitutional Title I and Title III contracts is consistent with our analysis and articulation of the direct injury requirement.


. Our dissenting colleague contends that the Student-Plaintiffs are distinguishable from other beneficiaries of the District’s budget because as students in the District’s schools "they are entitled to have the diverted funds spent on their educations." Diss. Op. at 203. The dissent, however, cites no authority for this proposition. While the dissent correctly points out that the New York State Constitution requires the state to provide students with a sound basic education, id. at 203 n.3, this alone does not entitle the Student-Plaintiffs to have the IDEA reimbursement funds or other diverted funds spent specifically on their educations. Moreover, there is no free-standing federal constitutional right to a public education that entitles the Student-Plaintiffs to a minimum level of educational services such that the deprivation of those services creates a cognizable injury. See Plyler v. Doe, 457 U.S. 202, 221, 102 S.Ct. 2382, 72 L.Ed.2d 786 (1982) ("Public education is not a ‘right’ granted to individuals by the Constitution.”). Although the Student-Plaintiffs "identify the educational programs and resources formerly provided at their schools which are now unfunded," Diss. Op. at 203, this situation only reflects how the IDEA Settlements affect the District’s budget and, then, how those changes in the District’s budget affect the Student-Plaintiffs. It is precisely because the Student-Plaintiffs’ alleged injury arises out of the effects that the IDEA Settlements have on the District's budget, and not out of the effects the IDEA Settlements have on the Student-Plaintiffs themselves, that make the Student-Plaintiffs' injury indirect. The Students-Plaintiffs’ injury could be direct, however, if their claim was that the underfunding of educational programs itself was an unconstitutional establishment of religion, i.e., that the Defendants decision to cancel a previously offered program had no secular purpose, primarily advanced religion, or excessively entangled the government with religious affairs. See Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2125, 29 L.Ed.2d 745 (1971).


. While we recognize that education "is not merely some governmental benefit indistinguishable from other forms of social welfare legislation,” Plyler, 457 U.S. at 221, 102 S.Ct. 2382, we are hesitant to recognize the Student-Plaintiffs’ theory of liability — holding individual Board Member Defendants responsible for damages for educational injuries caused by a lack of resources due to an Estab*201lishment Clause violation. This theory attempts to remedy an injury that may be causally related, but is not sufficiently connected, to the unconstitutional act or within the zone of interests of the underlying constitutional prohibition. See Elk Grove, 542 U.S. at 12, 124 S.Ct. 2301 (noting "the requirement that a plaintiff's complaint fall within the zone of interests protected by the law invoked” (internal quotes omitted)).


. To be clear, we make no determination as to the merits of the Student-Plaintiffs' claims.